DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 6-10, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simon, et al. (US 2017/0154713, hereinafter referred to as "Simon") in view of Intelligent Materials, (NPL “Specification Sheet – Neodymium Iron Boron…” hereinafter referred to as “Intelligent Materials”).
Regarding claims 1, 3, and 6, Simon teaches forming a magnet body by applying a plurality of layers layer-wise on top of another such that the uppermost layer is bonded locally by a laser beam to neighboring, underlying, and adjacent layers, and scanning the laser beam to melt and turn a layer of rare earth element, iron, and boron powder, particularly Nd-Fe-B powder, deposited upon a base into first magnetic grains [0107-0108]. Simon discloses that the axis of easy magnetization of the crystals correlate with the principle z-direction of the building process such that the obtained anisotropic texture leads to improved magnetic performance [0118], and further teaches the first magnetic grains to be columnar grains ([0131], Fig. 2 and 5 – element 9 first magnetic grains). Simon teaches a cooling rate of preferably above 104-105 K/s [0108]. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
However, Simon is silent as to a specific heating temperature range of the powder during laser melting. 
Intelligent Materials teaches a melting temperature of Nd-Fe-B powder in a range of greater than 1000ºC (Pg. 1). Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a heating temperature in the method of Simon to be in the range taught by Intelligent Materials in order to successfully melt the magnetic material during processing. 
claims 14, 17, and 18, Simon teaches forming a magnet body by applying a plurality of layers layer-wise on top of another such that the uppermost layer is bonded locally by a laser beam to neighboring, underlying, and adjacent layers, and scanning the laser beam to melt and turn a layer of rare earth element, iron, and boron powder, particularly Nd-Fe-B powder, deposited upon a base into first magnetic grains [0107-0108]. Simon discloses that the axis of easy magnetization of the crystals correlate with the principle z-direction of the building process such that the obtained anisotropic texture leads to improved magnetic performance [0118], and further teaches the first magnetic grains to be columnar grains ([0131], Fig. 2 and 5 – element 9 first magnetic grains). Simon teaches an arrangement of the magnet body wherein the magnetic grains of each layer have same height in the building Z-direction (Fig. 2, [0110]), and further discloses achieving long, oriented grains by controlling the laser beam movement to match laser patterns exactly between building layers, and correlating a minimum grain dimension in the z-direction with a powder layer thickness [0117], therefore implying a magnet body with aligned, uniform grains in the z-direction, lacking in triple junctions. Simon teaches a cooling rate of preferably above 104-105 K/s [0108]. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Simon teaches that a substrate can be formed of an earlier produced layer having identical magnetic grains to the subsequently built layers [0146], such that it would have been obvious to one of ordinary skill in the art to form a substrate of the REFeB material, and as such the substrate would meet a substrate containing a transition metal having lattice parameters matching basal plan parameters of the rate earth magnet phase as claimed, and further render obvious a bottom surface of the magnet being melted together with the substrate. 

Intelligent Materials teaches a melting temperature of Nd-Fe-B powder in a range of greater than 1000ºC (Pg. 1). Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a heating temperature in the method of Simon to be in the range taught by Intelligent Materials in order to successfully melt the magnetic material during processing.
As the process of Simon in view of Intelligent Materials teaches a magnet body formed by substantially similar steps to bulk magnet of instant claims, the magnet body would be expected to render obvious a single layer of columnar grains extending between the top and bottom surfaces of the magnet. See MPEP 2112.01(I). 
Regarding claims 2 and 16, Simon teaches an arrangement of the magnet body in which the magnet body has a sandwich construction wherein a first region block is arranged between two neighboring second region blocks ([0135], Fig, 8), wherein the first and second regions are ReFeB materials [0043]. 
Regarding claims 7 and 19, Simon teaches using any of the rare earth elements of the lanthanide series when forming the magnet body [0043], and further teaches that inexpensive magnets are achievable when using Ce [0046], such that including Ce in the magnet powder composition would have been obvious to one of ordinary skill in the art in order to reduce material costs. 
claims 8 and 20, Simon teaches an addition of Ti to the magnet body for enhancing corrosion resistance [0044], such that including Ti in the magnet powder composition would have been obvious to one of ordinary skill in the art in order to improve corrosion resistance. 
Regarding claim 9, Simon teaches an arrangement of the magnet body having a curved shell surface built upon a curved substrate ([0145-0146], Fig. 12 – element 40 substrate), such that it would have been obvious to one of ordinary skill in the art to select a curved substrate for manufacturing magnets with radially extending grain orientation. 
Regarding claim 10, Simon teaches that a substrate can be formed of an earlier produced layer having identical magnetic grains to the subsequently built layers [0146], such that the substrate would necessarily be an anisotropic rare earth magnet substrate. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simon, et al. (US 2017/0154713, hereinafter referred to as "Simon") in view of Intelligent Materials, (NPL “Specification Sheet – Neodymium Iron Boron…” hereinafter referred to as “Intelligent Materials”) as applied to claim 14 above, and further in view of Fukunaga, et al. (US 2002/0158534, hereinafter referred to as "Fukunaga").
Regarding claim 15, Simon does not disclose a Ta substrate. 
Fukunaga teaches using a Ta disposed substrate surface for suppressing oxidation of a deposited magnetic material when forming rare-earth based magnetic films [0031]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Simon in view of Intelligent . 

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.
Applicant argues that the disclosed cooling rate in Simon includes a vast number of possibilities and that the claimed cooling rate is not arbitrary as it contributes to columnar grain growth, and that at higher cooling rates than as claimed, finer grains are expected, and the decrease in grain size can be potentially detrimental to the texture of the magnet (instant specification [0023]). Applicant asserts that Simon does not appreciate the significance of the claimed cooling rate. The Examiner does not concur. The prior art cooling rate is not seen to be substantially more broad than the disclosed and previously claimed cooling rate of 100-10000 ºC/s  (instant specification [0003]), and is still seen to render obvious the amended cooling rate as an encompassing range. See MPEP 2144.05(I). Furthermore, Applicant has made no showing of a criticality or unexpected results for achieving the asserted columnar grain growth only at the amended cooling rate. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d). Additionally, as Simon teaches achieving columnar grain growth in the disclosed process ([0131], Fig. 2 and 5 – element 9 first magnetic grains), it is not seen to be an unexpected result in view of the prior art. 

Applicant argues that the amended claim 14 is further patentable as Simon does not contemplate forming a bulk anisotropic rare earth alloy magnet having aligned columnar grains that form a single layer extending from a bottom surface to a top surface of the magnet. Applicant points to Fig. 4 of Simon which shows an embodiment of the magnet body with electrically insulting layers provided between layers of the magnetic grains [0127]. The Examiner does not concur. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123(II). The teachings of Simon are not limited to only the embodiment of Fig. 4. Simon also suggests a controlled laser movement for achieving very long grains [0117]. Furthermore, the process of Simon in view of Intelligent Materials is seen to meet substantially similar processing steps to the claimed method, such that the extended . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736